DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention 1, Species 1 in the reply filed on 2/9/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examiner all invention at the same time.  This is not found persuasive because the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/9/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 6513661) in view of Munie et al. (US 2018/0162626. Hereinafter ‘Munie’).
Mogil discloses a container holder comprising: an inner liner (46), an outer shell (42), and an intermediate layer (44) in between the inner liner and the outer shell, the inner liner providing an inner wall, where the inner wall defines a cavity for receiving a container (see Fig. 7); the container holder defining a first portion and a second portion and the first portion follows a curved profile and the second portion follows a flat profile such that a cross-section of the container holder follows a D-shape (see Figs. 1, 2); a pocket located on the outer shell and on the first portion (70); except does not expressly disclose the second portion having a series of openings extending through the outer shell to vent the cavity to an outside.
However, Munie teaches constructing an insulated carrying bag with a series of openings extending through the outer shell to vent the cavity to an outside (para 0157).

Mogil as modified above further results in a device wherein series of loops covers the series of openings on the second portion (244, 246) and a pair of clips mounted to the series of loops (240, 228).
Regarding claim 6, Mogil as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the second portion being thicker than the first portion.
However, it would have been an obvious matter of design choice to make the different portions of the first and second portions of whatever relative sizes were desired including the second portion being thicker than the first portion, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claim 7, Mogil as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials of construction as claimed.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the pocket out of a stretch woven material sandwiched between a first reinforcement layer and a second reinforcement layer as claimed, since it has been held to be within the general skill of a worker in the art to .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 6513661) in view of Munie et al. (US 2018/0162626. Hereinafter ‘Munie’) as applied to claim 1 above, and further in view of Seiders et al. (US 2018/0242701, hereinafter ‘Seiders’) and Jack (US 5740951).
Mogil as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the compression molded base as claimed.
However, Seiders teaches constructing a similar carrying bag including a compression molded base (claim 8) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the base out of a compression molded material as taught by Seiders, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, Jack teaches providing the bottom of an insulated carrying device with a bottom vent extending through the base, wherein the vent allows internal air to escape from the cavity when a user places a container into the cavity and allows air to enter the cavity when a user removes a container from the cavity (24).
.

Allowable Subject Matter
8.	Claims 3-5, 8-10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 23, 2021